[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DEFICIENCY JUDGMENT
On April 27, 1993, the plaintiff initiated the above captioned case seeking foreclosure of a mortgage executed by the defendants' in favor of the plaintiff on two pieces of property located within the Town of Hebron. One piece was located at 597 Gilead Street and the other located at 10 Wall Street. CT Page 10260
The amount of the debt was found to be $213,034.00 and the plaintiff proceeded on July 19, 1993 to seek a deficiency judgment against that amount by offering testimony as to the value of 597 Gilead Street which was $124,000.00 and apparently assuming that 10 Wall Street had no value or that the encumbrances on the property exceeded its value.
Defendants' counsel argued vigorously, orally and in an excellent brief filed on July 23, 1993, that the plaintiff had failed to establish its case because it had not put in any evidence as to the value of 10 Wall Street and that the only evidence before the court indicated that the property had substantial positive value. While the argument has much weight as far as it goes it doesn't go far enough.
The court in use of its equitable and discretionary powers granted the defendant a continuance for the purposes of offering further evidence on the issue of the value of 10 Wall Street on the theory that there was a misunderstanding between counsel as to what evidence would have to be presented to the court in order to determine the deficiency. Taking into consideration all the evidence before the court and weighing the credibility of all the witnesses presented, the court is satisfied that the plaintiff met his burden of proof and established that due to prior encumbrances the property at 10 Wall Street had no equity available to be considered in determining any deficiency judgment.
The court finds that as of May 19, 1993, the judgment debt was $213,034.00 and that the value of the security was $124,000.00 based on a value of $124,000 for 597 Gilead Street and zero for 10 Wall Street. This leaves a deficiency of $89,034.00 and the court therefore enters judgment in that amount.
Shaughnessy, J. CT Page 10261